Citation Nr: 1518768	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1944 to September 1945.  He died in February 2009 and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the VARO in Winston-Salem, North Carolina and that office forwarded the appeal to the Board.

In February 2012, the appellant testified during a hearing before a decision review officer (DRO) at the RO.  In February 2015, the appellant testified during a hearing at the RO before the undersigned.  Transcripts of each hearing are of record.


FINDINGS OF FACT

1.  The Veteran died in February 2009 and the appellant claims as his surviving spouse.

2.   The death certificate lists the causes of death as cardiopulmonary arrest, acute myocardial infarction, and chronic obstructive pulmonary disease (COPD), with other contributing factors being cardiomyopathy (ischemic) and COPD.  
The Veteran's combined evaluation for compensation was 100 percent from 
March 29, 2004.

3.  At the time of his death, the Veteran was in receipt of service connection for peripheral vascular disease (PVD) and peripheral neuropathy of the lower extremities and cold injury residuals of the hands, feet, and ears.

4.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death.

5.  Service connection for the cause of death is a greater benefit than DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the appellant, the Veteran's service connected disabilities were contributory causes of death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2014).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 2307 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The causes of death listed on the death certificate were cardiopulmonary arrest, myocardial infarction, and chronic obstructive pulmonary disease (COPD), with other contributing factors being cardiomyopathy (ischemic) and COPD.  At the time of his death, the Veteran was in receipt of service connection for PVD and peripheral neuropathy of the lower extremities and cold injury residuals of the hands, feet, and ears.  PVD was rated 40 percent for each lower extremity, cold weather injury residuals of the hands and feet were each rated 20 percent, and the remaining disabilities were rated 10 percent each, for a combined rating of 100 percent from March 29, 2004.  The dispositive issue in this case is whether these service connected disabilities contributed substantially or materially to the Veteran's death.  There are multiple medical opinions on this question.

In September 2009, a VA physician noted that he had reviewed the claims file and that in addition to ischemic cardiomyopathy and COPD, the Veteran had atrial fibrillation, dyslipidemia, and hypertension, which were all cardiac risk factors unrelated to cold weather injury.  The VA physician opined that the Veteran's PVD was a concurrent medical problem and did not have a cause and effect relationship with his cardiopulmonary condition and would not have caused COPD.  He also noted that cardiovascular disease is the main cause of the death in the United States and very few of the patients who die from this disease have cold weather injuries.

In contrast, the Veteran's treating physician offered two opinions, one in February 2012 and one in February 2015.  In a February 2012 letter, Dr. "A.G." noted that the Veteran was his patient and had PVD and peripheral neuropathy.  He opined, "This may have limited his mobility and activities which could have contributed to his myocardial infarction which resulted in his death.  . . His PNP may have indirectly contributed to his MI resulting in his death."  In his February 2015 letter, Dr. A.G. wrote, "After reviewing his records it is found that he had penphera1 vascular disease and peripheral neuropathy.  It is at least as likely as not that the Veteran's service connected peripheral vascular disease, peripheral neuropathy, and residuals of cold weather injury, contributed to the development of the conditions that caused his death."

The VA physician's opinion is flawed because he did not consider all of the Veteran's service connected disabilities, including peripheral neuropathy, and whether they combined to contribute to the Veteran's death.  Taken together, Dr. A.G.'s letters provide an positive opinion that the Veteran's PVD, peripheral neuropathy and cold weather injury residuals contributed substantially and materially to the Veteran's death.  Although Dr. A.G.'s rationale was not extensive, reading his opinions as a whole and in the context of the evidence of record, he provided a sufficiently definitive opinion indicating that the nature of the Veteran's longstanding and severe disabilities contributed substantially and materially to his death, particularly by limiting his mobility.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Moreover, the fact that the VA physician indicated he reviewed the claims file and Dr. A.G. did not does not by itself affect the probative value of these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting the "mere fact" of claims file review does not contribute to the probative value of a medical opinion). 

The Board finds that the evidence is evenly balanced as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran/appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22(a).  However, as DIC based on service connection for the cause of death is a greater benefit than DIC under 38 U.S.C.A. § 1318, and the former claim has been granted, the latter claim is moot and must be dismissed.  See  U.S.C.A. § 2307 (providing for a greater burial benefit if a Veteran's death is from a service-connected disability).

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed. 



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


